Order entered June 25, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00006-CR
                                    No. 05-15-00007-CR
                                    No. 05-15-00008-CR
                                    No. 05-15-00009-CR


                         GARY WAYNE BARNES SR., Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
       Trial Court Cause Nos. F80-16530-J; F81-01027-J; F81-01105-J; F81-02518-J

                                        ORDER
       We GRANT Official Court Reporter Kimberly Xavier’s June 23, 2015 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due FIFTEEN

DAYS from the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE